Exhibit 10.7

 

EXECUTION COPY

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT, dated as of April 15, 2013 (this “Agreement”), is made by
Prospect Global Resources, Inc., a Nevada corporation (“Pledgor”), in favor of
The Karlsson Group, Inc., an Arizona corporation (“Secured Party”). Pledgor and
Secured Party are sometimes referred to in this Agreement, collectively, as the
“Parties,” and individually, as a “Party.”

 

RECITALS

 

WHEREAS, on August 1, 2012, Prospect Global Resources, Inc., a Delaware
corporation and wholly-owned subsidiary of Pledgor (“Prospect DE”), issued to
Secured Party that certain Senior First Priority Secured Promissory in the
original principal amount of One Hundred Twenty-Five Million Dollars
($125,000,000) (the “Original Note”);

 

WHEREAS, Prospect DE and Secured Party entered into that certain Amendment to
Senior First Priority Secured Promissory Note dated as of the date hereof (the
“Amendment” and together with the Original Note, and as the same may hereafter
be amended from time to time, the “Note”);

 

WHEREAS, American West Potash LLC, a Delaware limited liability company,
Prospect DE, Pledgor and Secured Party entered into that certain Extension
Agreement dated as of the date hereof (the “Extension Agreement”); and

 

WHEREAS, in consideration of Secured Party entering to the Amendment and the
Extension Agreement, Secured Party requires that Prospect DE cause Pledgor to
pledge one hundred percent (100%) of the issued and outstanding shares of
Prospect DE (the “Pledged Equity Interest”) to Secured Party as additional
security for Prospect DE’s obligations under the Note.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 

SECTION 1.                         Definitions and Interpretation.  When used in
this Agreement, the following terms shall have the following respective
meanings:

 

“Collateral” shall have the meaning assigned to such term in Section 2 below.

 

“Event of Default” shall have the meaning assigned thereto in the Note.

 

“Extension Agreement” shall have the meaning assigned thereto in the Note.

 

“Lien” means any mortgage, pledge, deed of trust, hypothecation, assignment,
deposit, arrangement, encumbrance, lien, or preference, priority or other
security agreement of any kind or nature whatsoever.

 

1

--------------------------------------------------------------------------------


 

“Permitted Liens” means Liens imposed by law for taxes that are not yet due.

 

“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union, or other entity.

 

“Proceeds” means “proceeds,” as such term is defined in Section 9-102(a)(64) of
the UCC (or any other then applicable provision of the UCC).

 

“Secured Obligations” means the Obligations as such capitalized term is defined
in the Note.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Arizona; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the creation or attachment,
perfection or priority of Secured Party’s security interest in any collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Arizona, the term “UCC” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such creation or attachment, perfection of priority and for purposes
of definitions related to such provisions.

 

SECTION 2.                         Grant of Security Interest.  As security for
the prompt and complete payment in full when due (whether at stated maturity,
acceleration or otherwise) of all the Secured Obligations, Pledgor hereby
pledges, assigns, delivers, and transfers to Secured Party, and hereby grants to
Secured Party, a first priority perfected security interest in all of Pledgor’s
right, title and interest in and to the following property of Pledgor (all of
which being hereinafter collectively called the “Collateral”):

 

(a)                                 The Pledged Equity Interest;

 

(b)                                 all distributions and rights with respect to
the Pledged Equity Interest (whether by dividend, repayment, distribution or
exchange); and

 

(c)                                  all Proceeds of any and all of the
foregoing Collateral.

 

SECTION 3.                         Delivery of Collateral.  Promptly following
the execution of this Agreement, Pledgor shall (i) deliver to Secured Party the
certificate(s) evidencing the Pledged Equity Interest, together with all
necessary instruments of transfer, duly executed in blank, and (ii) file a UCC-1
describing the Pledged Equity Interest.

 

SECTION 4.                         Distributions on Pledged Equity Interest.  If
any distribution is paid on the Pledged Equity Interest, then such distribution
shall be paid directly to Secured Party and shall be applied towards repayment
of the Secured Obligations; provided, however, that to the extent that such
distributions exceed the amount owed under the Secured Obligations, such excess
will be distributed directly to Pledgor. Pledgor shall, promptly upon receipt
thereof by Pledgor, deliver (properly indorsed where required hereby or
requested by Secured Party) to Secured Party all distributions, other cash
payments, and proceeds of the Pledged Equity Interest, for application against
the Secured Obligations.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.                         Representations and Warranties.  Pledgor
hereby represents and warrants to Secured Party that:

 

(a)                                 Pledgor is the legal and beneficial owner
of, and has good and marketable title to (and has full right and authority to
pledge and assign) the Pledged Equity Interest and the other items of the
Collateral, free and clear of any and all Liens, except for Permitted Liens.

 

(b)                                 The security interest in the Collateral
granted to Secured Party hereunder constitutes a valid and enforceable security
interest in the Collateral to the extent that a security interest can be created
under Article 9 of the UCC, except as the enforcement thereof may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
rights of creditors generally and except to the extent that enforcement of
rights and remedies set forth therein may be limited by equitable principles
(regardless of whether enforcement is considered in a court of law or a
proceeding in equity).

 

SECTION 6.                         Covenants.  Pledgor covenants and agrees with
Secured Party that from and after the date of this Agreement and until the
Secured Obligations have been completely and finally paid in full:

 

6.1                               Further Assurances.  At any time and from time
to time, upon the reasonable written request of Secured Party, Pledgor will
promptly and duly execute and deliver any and all such further instruments,
endorsements, powers of attorney and other documents, make such filings, give
such notices and take such further action as Secured Party may reasonably deem
necessary to obtain the full benefits of this Agreement and of the rights,
remedies and powers granted herein.

 

6.2                               Powers, Control, etc.

 

(a)                                 To the extent the Pledged Equity Interest
ever becomes a certificated security, Pledgor agrees to deliver to Secured Party
all certificates evidencing the Pledged Equity Interest, which will be
accompanied by duly executed undated blank powers, or other equivalent
instruments of transfer.

 

(b)                                 Pledgor shall (i) promptly confirm for
Secured Party that Pledgor has marked the company register for the Pledged
Equity Interest or other applicable records to reflect the security interest of
Secured Party, (ii) notify Secured Party if Pledgor receives notice of any Lien
upon the Pledged Equity Interest, (iii) not agree to accept instructions from
any Person in respect of the Pledged Equity Interest and will not accept or
execute any instructions to transfer ownership of the Pledged Equity Interest
except from Secured Party, and (iv) upon the occurrence and continuation of an
Event of Default, Pledgor will comply with instructions with respect to the
Pledged Equity Interest originated by Secured Party.

 

6.3                               Continuous Pledge.  Pledgor will, at all
times, keep pledged to Secured Party pursuant hereto all Collateral, all
distributions with respect thereto, and other securities, instruments, proceeds,
and rights from time to time received by or distributable to Pledgor in respect
of the Pledged Equity Interest.

 

3

--------------------------------------------------------------------------------


 

6.4                               Voting Rights; Distributions, etc.  Pledgor
agrees that if an Event of Default shall have occurred and be continuing, then
at the times as Secured Party has notified Pledgor in writing of Secured Party’s
intention to exercise its voting power under this clause:

 

(a)                                 Secured Party may exercise (to the exclusion
of Pledgor) the voting power and all other incidental rights of ownership with
respect to the Pledged Equity Interest and Pledgor hereby grants Secured Party
an irrevocable proxy, exercisable under the circumstances, to vote the Pledged
Equity Interest; and

 

(b)                                 Pledgor shall promptly deliver to Secured
Party the additional proxies and other documents as may be necessary to allow
Secured Party to exercise the voting power.

 

Secured Party agrees that until the time as an Event of Default has occurred and
is continuing and Secured Party shall have given the notice referred to in
Section 6.4(b) above, Pledgor shall have the exclusive voting power with respect
to the Pledged Equity Interest; provided, however, that no vote shall be cast,
or consent, waiver, or ratification given, or action taken or any action not
taken by Pledgor that would be inconsistent with or violate any provision of
this Agreement.

 

SECTION 7.                         Power of Attorney. Pledgor hereby irrevocably
constitutes and appoints Secured Party, with full power of substitution, as its
true and lawful attorney in fact with full irrevocable power and authority in
the place and stead of Pledgor and in the name of Pledgor or in its own name,
from time to time in Secured Party’s reasonable discretion, during the
continuance of an Event of Default which has not been waived in writing by
Secured Party, for the purpose of carrying out the terms of this Agreement, to
take any and all reasonable appropriate action and to execute any and all
documents and instruments which are necessary to accomplish the purposes of this
Agreement.

 

SECTION 8.                         Rights and Remedies Upon Default.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, then Secured Party shall have all the rights of a secured
party under the UCC (including, without limitation, the right to dispose of the
Collateral in any manner permitted under the UCC), shall have all rights now or
hereafter existing under all other applicable laws or in equity, and, subject to
any requirements of applicable law then in effect, shall have all the rights set
forth in this Agreement.  With respect to the enforced collection of the Secured
Obligations or the foreclosure of any security interest in the Collateral then
securing the Secured Obligations, Secured Party agrees to give Pledgor notice,
if any, as required under the UCC.

 

(b)                                 The obligations of Pledgor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstances or occurrence except as
specifically provided in this Agreement.  The rights, powers and remedies of
Secured Party under this Agreement shall be cumulative and not exclusive of any
other right, power or remedy which Secured Party may have against Pledgor.

 

4

--------------------------------------------------------------------------------


 

SECTION 9.                         Waivers.

 

(a)                                 In order to hold Pledgor liable hereunder,
there shall be no obligation on the part of Secured Party, at any time, to
resort to payment from Prospect DE or to anyone else, or to any collateral,
security, property, liens or other rights and remedies whatsoever, all of which
are hereby expressly waived by Pledgor.

 

(b)                                 Pledgor hereby expressly waives diligence in
collection or protection, presentment, demand or protest or in giving notice to
anyone of the protest, dishonor, default, or nonpayment or of the creation or
existence of any of the Secured Obligations or of any security or collateral
therefor or of the acceptance of this Agreement.

 

(c)                                  Pledgor waives any and all defenses, claims
and discharges of Prospect DE, or any other obligor, pertaining to the Secured
Obligations, in each case, only to the extent permitted under applicable law. 
Without limiting the generality of the foregoing, but only to the extent
permitted under applicable law, Pledgor will not assert, plead or enforce
against Secured Party any defense of waiver, release, discharge in bankruptcy,
statute of limitations, res judicata, statute of frauds, anti-deficiency
statute, fraud, incapacity, minority, usury, illegality or unenforceability
which may be available to Prospect DE or any other person liable in respect of
any of the Secured Obligations, or any setoff available against Secured Party to
Prospect DE or any such other person, whether or not on account of a related
transaction.  Pledgor expressly agrees that, subject to applicable law, it shall
be and remain liable for any deficiency remaining after foreclosure of any
security interest securing the Secured Obligations, whether or not the liability
of Prospect DE. For the avoidance of doubt, to the fullest extent permitted
under applicable law, Pledgor waives any relief available under valuation and
appraisement laws and any and all rights or defenses based on suretyship or
impairment of collateral including, but not limited to, any rights or defenses
arising by reason of: (i) any “one action” or “anti-deficiency” law or any other
law which may prevent Secured Party from bringing any action, including a claim
for deficiency, against Pledgor, before or after Secured Party’s commencement or
completion of any foreclosure action, either judicially or if permitted by
applicable law by exercise of a power of sale including, but not limited to, any
right to a fair market value hearing, any right to offset the amount owed by any
amount other than the amount paid at the trustee’s sale, any right to a statute
of limitations shorter than six (6) years, and the provisions of A.R.S. §§
12-1566, 33-814, 33-725, and 33-727; (ii) any election of remedies by Secured
Party which destroys or otherwise adversely affects Pledgor’s subrogation rights
or rights to proceed against Secured Party for reimbursement, including without
limitation, any loss of rights Pledgor may suffer by reason of any law limiting,
qualifying, or discharging any indebtedness; (iii) any disability or other
defense of Prospect DE, of any other guarantor, or of any other person, or by
reason of the cessation of Prospect DE’s liability from any cause whatsoever,
other than payment in full in legal tender, of the Secured Obligations; (iv) any
right to claim discharge of the Secured Obligations on the basis of unjustified
impairment of any collateral for the Secured Obligations; (v) any statute of
limitations, if at any time any action or suit brought by Secured Party against
Pledgor is commenced, there are outstanding Secured Obligations which are not
barred by any applicable statute of limitations; or (vi) any defenses given to
guarantors at law or in equity other than actual payment and performance of the
Secured Obligations. If payment is made by Prospect DE, whether voluntarily or
otherwise, or by any third party, on the Secured Obligations and thereafter

 

5

--------------------------------------------------------------------------------


 

Secured Party is forced to remit the amount of that payment to Prospect DE’s
trustee in bankruptcy or to any similar person under any federal or state
bankruptcy law or law for the relief of debtors, the Secured Obligations shall
be considered unpaid for the purpose of the enforcement of this Agreement or any
other obligor for such deficiency is discharged pursuant to statute or judicial
decision.

 

(d)                                 TO THE FULLEST EXTENT PERMITTED BY LAW,
PLEDGOR UNCONDITIONALLY AND IRREVOCABLY WAIVES ALL RIGHTS AND BENEFITS UNDER
A.R.S. § 44-142, § 12-1641, ET SEQ. AND RULE 17(F) OF THE ARIZONA RULES OF CIVIL
PROCEDURE AND ANY SIMILAR STATUTES OR RULES OF PROCEDURE. PLEDGOR WAIVES EVERY
DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF, WHICH PLEDGOR MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY THE SECURED PARTY IN ENFORCING THIS
AGREEMENT.  AS FURTHER SECURITY, ANY AND ALL DEBTS AND LIABILITIES NOW OR
HEREAFTER ARISING AND OWING TO PLEDGOR BY PROSPECT DE, OR TO ANY OTHER PARTY
LIABLE TO SECURED PARTY FOR THE SECURED OBLIGATIONS, ARE HEREBY SUBORDINATED TO
SECURED PARTY’S CLAIMS AND ARE HEREBY ASSIGNED TO SECURED PARTY.  PLEDGOR HEREBY
AGREES THAT PLEDGOR MAY BE JOINED AS A PARTY DEFENDANT IN ANY LEGAL PROCEEDING
(INCLUDING, BUT NOT LIMITED TO, A FORECLOSURE PROCEEDING) INSTITUTED BY THE
SECURED PARTY AGAINST PROSPECT DE.  EACH OF PROSPECT DE, PLEDGOR AND THE SECURED
PARTY, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL,
EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY THE RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY SUCH LEGAL PROCEEDING IN WHICH PLEDGOR AND THE
SECURED PARTY ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT TO
THE SECURED PARTY GRANTING ANY FINANCIAL ACCOMMODATION TO PROSPECT DE AND
ACCEPTING THIS AGREEMENT.

 

(e)                                  No failure, neglect or omission to enforce
or exercise any right against any guarantor shall release or discharge Pledgor
hereunder.

 

SECTION 10.                  Miscellaneous.

 

10.1                        Expenses. Except as otherwise expressly provided
herein, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such costs and expenses. Notwithstanding anything to
the contrary in Section 10.10(c), if an Event of Default shall have occurred and
be continuing, then Pledgor shall promptly reimburse Secured Party for its
reasonable attorneys’ fees, costs and out of pocket expenses incurred directly
related to the enforcement of this Agreement.

 

10.2                        Notices. All notices, requests, consents, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been given (i) when delivered by hand (with written
confirmation of receipt); (ii) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (iii) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during

 

6

--------------------------------------------------------------------------------


 

normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (iv) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 10.2):

 

If to Secured
Party:                                                                                                                                                                                     
The Karlsson Group, Inc.

18 Ozone Avenue
Venice, CA 90291
Facsimile: 310-993-0262
E-mail: sevenciel@ca.rr.com
Attention: Michael Stone

 

with a copy, which shall not constitute notice, to:                         Law
Offices of Richard C. Weisberg

33 Derwen Road
Bala Cynwyd, PA 19004
Facsimile 215-689-1504
Email: weisberg@weisberg-law.com
Attention: Mr. Richard Weisberg

 

If to
Pledgor:                                                                                                                                                                                                                        
Prospect Global Resources, Inc.

1401 17th Street, Suite 1550

Denver, CO 80202

Facsimile: 720-294-0402

E-Mail: DBarber@prospectGRI.com

Attention: Mr. Damon Barber

 

with a copy, which shall not constitute notice, to:                        
Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, CO 80202

Facsimile: 303-223-1111

E-Mail: jknetsch@bhfs.com

Attention: Jeffrey M. Knetsch

 

10.3                        Construction; Representation by Counsel. The Parties
acknowledge and agree that they have been represented and advised by counsel in
connection with the negotiation and preparation of this Agreement, and this
Agreement shall be deemed to have been drafted jointly by the Parties,
notwithstanding that one Party or the other may have performed the actual
drafting hereof.  This Agreement shall be construed and interpreted in
accordance with the plain meaning of its language, and not for or against any
Party, and as a whole, giving effect to all the terms, conditions and provisions
hereof.  Whenever the context may require, any provisions used in this Agreement
shall include the corresponding masculine, feminine, or neuter forms.

 

10.4                        Headings. The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement.

 

7

--------------------------------------------------------------------------------


 

10.5                        Severability.  If any provision of this Agreement is
held invalid or unenforceable, such decision shall not affect the validity or
enforceability of any other provision of this Agreement, all of which other
provisions shall remain in full force and effect.

 

10.6                        Entire Agreement. This Agreement, the Extension
Agreement, and the Unconditional Guaranty by and between Pledgor and Secured
Party, dated as of the date hereof contains the entire agreement between the
Parties with respect to the transactions contemplated hereby, and supersedes all
negotiations, agreements, representations, warranties, commitments, whether in
writing or oral, prior to the effective date of this Agreement.

 

10.7                        Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of the Parties and their respective
successors and permitted assigns. Neither Party may assign its rights or
obligations hereunder without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed; provided that
Secured Party may assign this Agreement as provided in the Note.

 

10.8                        No Third-Party Beneficiaries. This Agreement is for
the sole benefit of the Parties and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

10.9                        Amendment and Modification; Waiver. This Agreement
may only be amended, modified or supplemented by an agreement in writing signed
by each Party hereto. No waiver by any Party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
Party so waiving. No waiver by any Party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

10.10                 Governing Law; Submission to Jurisdiction; Fees.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Arizona without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Arizona or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of Arizona.

 

(b)                                 The Parties consent to the sole and
exclusive jurisdiction and venue in the Federal or State courts in the County of
Maricopa, Arizona, and agree that all disputes based on or arising out of this
Agreement shall only be submitted to and determined by said courts, which shall
have sole and exclusive jurisdiction.

 

(c)                                  If any action is brought to enforce or
interpret any provision of this Agreement, or the rights or obligations of any
Party hereunder, the prevailing or successful Party shall be entitled to recover
all reasonable attorneys’ fees and costs incurred or sustained by such Party in
connection with such action.

 

8

--------------------------------------------------------------------------------


 

10.11                 Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

10.12                 Termination; Release.  This Agreement shall automatically
terminate upon the full, complete and final payment of the Secured Obligations
and all rights to the Collateral shall revert to Pledgor.  Upon termination of
this Agreement, Secured Party, at the request of Pledgor, will promptly execute
and deliver to Pledgor all certificates and instruments representing or
evidencing the Collateral pledged by Pledgor and then held by Secured Party, and
shall authenticate and file (or permit Pledgor to file) a UCC-3 termination
statement with respect to the Pledged Equity Interest.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement to be
executed as of the day and year first above written.

 

 

PLEDGOR:

 

 

 

PROSPECT GLOBAL RESOURCES, INC.

 

a Nevada corporation

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

 

 

SECURED PARTY:

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

By:

/s/ Anders Karlsson

 

Name: Anders Karlsson

 

Title: President

 

[Signature Page – Prospect DE Pledge Agreement]

 

--------------------------------------------------------------------------------